

FORM OF
 
SHAREHOLDERS RIGHTS AGREEMENT


By and between


NTR ACQUISITION CO.,


NTR PARTNERS LLC


and


OCCIDENTAL PETROLEUM INVESTMENT CO.


Dated _________________


--------------------------------------------------------------------------------



Table of Contents


1. RESTRICTIONS ON TRANSFERABILITY OF SECURITIES.
1
   
1.2 Restrictions on Transfer.
3
   
2. COVENANTS OF THE COMPANY
4
   
2.1 Basic Financial Information.
5
2.2 Additional Information and Rights.
5
2.3 Right of First Refusal.
6
2.4 Exchange Right.
7
2.5 Tag Along Rights.
8
2.6 Prompt Payment of Taxes, etc.
9
2.7 Maintenance of Properties and Leases
9
2.8 Insurance
9
2.9 Accounts and Records
9
2.10 Compliance with Requirements of Government Authorities
9
2.11 Maintenance of Corporate Existence, etc
10
2.12 Transactions with Affiliates.
10
2.13 Attendance at Board Meetings.
10
2.14 Restrictions on Corporate Actions.
10
   
3. MISCELLANEOUS
11
   
3.1 Governing Law.
11
3.2 Successors and Assigns.
11
3.3 Entire Agreement; Amendment; Waiver.
12
3.4 Notices, etc.
12
3.5 Delays or Omissions.
12
3.6 Rights; Separability.
12
3.7 Titles and Subtitles
12
3.8 Counterparts.
12


i

--------------------------------------------------------------------------------



SHAREHOLDERS RIGHTS AGREEMENT


This Shareholders Rights Agreement (this “Agreement”) is made and entered into
as of the ______ day of __________, 200__ by and among NTR ACQUISITION CO, a
Delaware corporation (the “Company”), NTR PARTNERS LLC, a Delaware limited
liability company (“Partners”), the other signers of this Agreement (“Additional
Holders”) and OCCIDENTAL PETROLEUM INVESTMENT CO., a California corporation
(“Occidental”).


Recitals


WHEREAS, Partners and the Additional Holders hold warrants under the Company’s
Amended and Restated Warrant Agreement dated January 28, 2007 between the
Company and the persons named therein and/or shares of the Company’s common
stock, par value $0.001 per share (“Common Stock”) issued upon exercise thereof
(the “Warrants”), and shares of Common Stock and possess registration rights and
other rights pursuant to a Registration Rights Agreement dated as of January 30,
2007 between the Company, Partners, Additional Holders and the other persons
named therein (the “First Registration Rights Agreement”);
 
WHEREAS, Occidental is a party to the Series A Senior Convertible Preferred
Stock Purchase Agreement dated as of November 2, 2007 between the Company and
Occidental (the “Series A Agreement”); and
 
WHEREAS, certain of the Company’s and Occidental’s obligations under the Series
A Agreement are conditioned upon the execution and delivery by Occidental and
the Company of this Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto further agree as follows:


1. RESTRICTIONS ON TRANSFERABILITY OF SECURITIES.
 
1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:
 
“Business Day” shall mean any day, except a Saturday, Sunday or legal holiday on
which banking institutions in the City of New York are authorized or obligated
by law or executive order to close.


“Closing” shall have the meaning provided to such term in the Series A
Agreement.

1

--------------------------------------------------------------------------------




“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar successor federal statute and the rules and regulations thereunder,
all as the same shall be in effect from time to time.


“Exchange Debt” shall mean indebtedness for borrowed money issued by the Company
or any of its subsidiaries (including indebtedness to finance acquisitions or
other non-working capital needs), other than indebtedness incurred to finance
ordinary course working capital needs of the Company and its subsidiaries,
provided by an institutional lender whose loans are regulated by law (such as
banks, trust companies, credit unions and commercial loan agencies) having
aggregate capital and surplus in excess of $1 billion.


“Holder” shall mean Occidental (for so long as Occidental owns any Shares) and
any holder to whom any shares of Series A Preferred Stock have been transferred
in compliance with Section 1.2.


“Independent Third Party” means any Person that (i) did not beneficially own in
excess of five percent (5%) of the voting securities of the Company deemed
outstanding (on a fully diluted basis) as of the first anniversary of the date
hereof; and (ii) does not control and is not an controlled by or under common
control with, as defined under the Exchange Act, any such owner.


“New Securities” shall mean any capital stock (including Common Stock and
preferred stock) of the Company whether now authorized or not, and rights,
options or warrants to purchase such capital stock, and securities of any type
whatsoever that are, or may become, convertible into, or otherwise exercisable
or exchangeable for, capital stock; provided that the term “New Securities” does
not include (i) securities purchased under the Series A Agreement; (ii)
securities issued upon conversion of the Series A Preferred Stock; (iii)
securities issued to employees, consultants, officers or directors of the
Company pursuant to any stock option, stock purchase or stock bonus plan,
agreement or arrangement approved by the Board of Directors; (iv) securities
issued in connection with any stock split, stock dividend or recapitalization of
the Company; (v) securities issued in connection with an acquisition (whether by
stock sale, amalgamation, merger, recapitalization, asset sale or similar
transaction) of another Person; (vi) any right, option or warrant to acquire any
security convertible into the securities excluded from the definition of New
Securities pursuant to subsections (i) through (vi) above; or (vii) securities
issued upon exercise of the Warrants outstanding as of the date hereof.


“Person” shall be construed as broadly as possible and shall include an
individual, corporation, association, partnership (including a limited liability
partnership or a limited liability limited partnership), limited liability
company, estate, trust, joint venture, unincorporated organization or a
government or any department, agency or political subdivision thereof.

2

--------------------------------------------------------------------------------




“Replacement Transaction” shall mean any replacement acquisition by the Company
through a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or other similar business combination of one or more businesses
or assets in the energy business acceptable to Occidental.


“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.


“Series A Preferred Stock” shall mean the Company’s Series A Senior Convertible
Preferred Stock, $0.0001 par value per share.


“Shares” shall mean shares of the Company’s Series A Preferred Stock or shares
of Common Stock issued on conversion of the Series A Preferred Stock.


“Transaction” shall mean the acquisition, directly or indirectly, by the Company
of all outstanding shares of each class of common stock of Kern Oil & Refining
Co., a California corporation, from Casey Co., a California Corporation pursuant
to the Kern Purchase Agreement (as defined in the Series A Agreement).
 
1.2 Restrictions on Transfer.


(a)  Each Holder agrees not to make any disposition of all or any portion of the
Shares prior to the date that is six (6) months after the Closing, without the
consent of the Company, except to any transferee who, within the meaning of the
Securities Act, is controlling, controlled by or under common control with, any
such Holder, and shall not make any such disposition unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
this Section 1.2, provided and to the extent such Section is then applicable
(i.e. clause (i) below is not applicable), and:
 
(i) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
 
(ii) (A) Such Holder shall have notified the Company of the proposed disposition
and shall have furnished the Company with a statement of the circumstances
surrounding the proposed disposition, and (B) if reasonably requested by the
Company, such Holder shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration of such Shares under the Securities Act. It is agreed that
the Company will not require opinions of counsel for transactions made pursuant
to Rule 144.
 
(iii) Notwithstanding the provisions of paragraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by a Holder to a Person that is, within the meaning of the Securities Act,
controlling, controlled by or under common control with, any such Holder;
provided the transferee will be subject to the terms of this Section 1.2 to the
same extent as if such transferee were an original Holder hereunder.

3

--------------------------------------------------------------------------------




(b) Each certificate representing Shares shall (unless otherwise permitted by
the provisions of this Agreement) be stamped or otherwise imprinted with a
legend substantially similar to the following (in addition to any legend
required under applicable state securities laws):
 
THE TRANSFER OF THE SHARES REPRESENTED HEREBY IS RESTRICTED BY THE TERMS OF A
SHAREHOLDERS RIGHTS AGREEMENT, DATED AS OF _________, 200_, A COPY OF WHICH IS
ON FILE WITH THE COMPANY. NO TRANSFER SHALL BE EFFECTIVE UNLESS AND UNTIL THE
TERMS AND CONDITIONS OF SUCH SHAREHOLDERS RIGHTS AGREEMENT HAVE BEEN COMPLIED
WITH IN FULL.


THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT OR UNLESS THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, SATISFACTORY TO THE
COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.


(c) The Company shall be obligated to promptly reissue unlegended certificates
at the request of any Holder thereof if the Holder shall have obtained an
opinion of counsel at such Holder’s expense (which counsel may be counsel to the
Company) reasonably acceptable to the Company to the effect that the securities
proposed to be disposed of may lawfully be so disposed of without registration,
qualification or legend.
 
(d) Any legend endorsed on an instrument pursuant to applicable state securities
laws and the stop-transfer instructions with respect to such securities shall be
removed upon receipt by the Company of an order of the appropriate blue sky
authority authorizing such removal.


2. COVENANTS OF THE COMPANY


The Company hereby covenants and agrees, so long as any shares of Series A
Preferred Stock are outstanding, as follows:

4

--------------------------------------------------------------------------------



 
2.1 Basic Financial Information.  The Company will furnish the following reports
to each Holder that owns at least ten percent (10%) of the Shares:


(a) As soon as practicable after the end of each fiscal year of the Company, and
in any event within ninety (90) days thereafter, a consolidated balance sheet of
the Company and its subsidiaries, if any, as at the end of such fiscal year, and
consolidated statements of income and cash flows of the Company and its
subsidiaries, if any, for such year, prepared in accordance with generally
accepted accounting principles consistently applied and setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and certified by independent public accountants of recognized
national standing selected by the Company.


(b) As soon as practicable after the end of the first, second, and third
quarterly accounting periods in each fiscal year of the Company, and in any
event within forty-five (45) days thereafter, a consolidated balance sheet of
the Company and its subsidiaries, if any, as of the end of each such quarterly
period, and consolidated statements of income and cash flows of the Company and
its subsidiaries, if any, for such period and for the current fiscal year to
date, prepared in accordance with generally accepted accounting principles
consistently applied and setting forth in comparative form the figures for the
corresponding periods of the previous fiscal year, subject to changes resulting
from normal year-end audit adjustments, all in reasonable detail and certified
by the principal financial or accounting officer of the Company, except that
such financial statements need not contain the notes required by generally
accepted accounting principles.


(c) The Company may satisfy the provisions of Sections 2.1(a) and (b) by filing
its annual and quarterly reports using the Securities and Exchange Commission’s
EDGAR System as required, and at the time required to be filed, by the Exchange
Act.
 
2.2 Additional Information and Rights.


(a) The Company will permit any Holder that owns at least seventy-five percent
(75%) of the Shares (as presently constituted and subject to subsequent
adjustment for stock splits, stock dividends, reverse stock splits,
recapitalizations and the like) (a “Significant Holder”), or a representative of
any Significant Holder, to visit and inspect any of the properties of the
Company, including its books of account and other records (and make copies
thereof and take extracts therefrom), and to discuss its affairs, finances and
accounts with the Company’s officers and its independent public accountants,
upon reasonable advance notice, all at such reasonable times and as often as any
such person may reasonably request.


(b) The Company will deliver the reports described below in this Section 2.2 to
each Significant Holder, who so requests in writing, with reasonable promptness,
such other information and data with respect to the Company and its subsidiaries
as any such Significant Holder may from time to time reasonably request.


(c) The provisions of Section 2.1 and this Section 2.2 shall not be in
limitation of any rights which any Holder or Significant Holder may have with
respect to the books and records of the Company, or to inspect its properties or
discuss its affairs, finances and accounts, under the laws of the State of
Delaware.

5

--------------------------------------------------------------------------------




(d) Anything in Section 2.2 to the contrary notwithstanding, no Holder by reason
of this agreement shall have access to any trade secrets or confidential
information of the Company. Each Holder hereby agrees to hold in confidence and
trust and not to misuse or disclose any confidential information provided
pursuant to this Section 2.2, provided, however, (i) that in the event a Holder
or any of its representatives are requested in a legal proceeding (by
deposition, interrogatories, requests for information or documents in legal
proceedings, subpoena, civil investigative demand or other similar process) to
disclose any of information, the Holder shall give the Company prompt notice of
such request so that the Company may seek a protective order or other similar
relief with respect to such disclosure so as to maintain the confidential nature
of the information to be disclosed after which the Holder may make required
disclosures, (ii) that in the event that a Holder or its representatives are
otherwise required by law or stock exchange regulations or by a governmental
order, decree, regulation or rule or legal process to disclose any of the
information, the Holder shall give the Company notice of the information to be
disclosed and such opportunity as is reasonably practicable to review the
proposed disclosure and to comment thereon after which the Holder may make
required disclosures, and (iii) the Company recognizes that the Holder and its
representatives may retain mental impressions of the information and that such
Persons may, now or in the future, be working on other projects, whether or not
related to the Company and, consequently, notwithstanding anything in this
Agreement, the parties agree that such Persons will not be precluded from
working on such other projects solely because of the retained mental impressions
of the information.


2.3 Right of First Refusal. 


 (a) The Company hereby grants to each Holder who owns any shares of Series A
Preferred Stock the right of first refusal to purchase a pro rata share of New
Securities that the Company may, from time to time, propose to sell and issue. A
Holder’s pro rata share, for purposes of this right of first refusal, is the
ratio of the sum of (i) the number of Shares owned by such Holder immediately
prior to the issuance of New Securities, assuming full conversion of the Series
A Preferred Stock held by the Holder and (ii) any New Securities previously
purchased by the Holder under this Section 2.3(a) and owned by such Holder
immediately prior to the issuance of New Securities (collectively, “Base
Securities”), assuming full conversion, exercise or exchange, if any is
possible, of such New Securities, to the total number of shares of Common Stock
outstanding immediately prior to the issuance of New Securities, assuming full
conversion, exercise or exchange of the Base Securities and exercise of all
other outstanding convertible securities, rights, options and warrants to
acquire Common Stock of the Company. Each Holder shall have a right of
over-allotment such that if any Holder fails to exercise its right hereunder to
purchase its pro rata share of New Securities, the other Holders may purchase
the non-purchasing Holder’s portion on a pro rata basis within five (5) days
from the date such non-purchasing Holder fails to exercise its right hereunder
to purchase its pro rata share of New Securities.

6

--------------------------------------------------------------------------------




(b) In the event the Company proposes to undertake an issuance of New
Securities, it shall give each Holder written notice of its intention,
describing the type of New Securities, and their price and the general terms
upon which the Company proposes to issue the same. Each Holder shall have ten
(10) Business Days after any such notice is mailed or delivered to agree to
purchase such Holder’s pro rata share of such New Securities for the price and
upon the terms specified in the notice by giving written notice to the Company
and stating therein the quantity of New Securities to be purchased.


(c) In the event the Holders fail to exercise fully the right of first refusal
within said ten (10) Business Day period and after the expiration of the five
(5)Business Day period for the exercise of the over-allotment provisions of this
Section 2.3, the Company shall have one hundred fifty (150) days thereafter to
sell to sell the New Securities respecting which the Holders’ right of first
refusal option set forth in this Section 2.3 was not exercised, at a price and
upon terms no more favorable to the purchasers thereof than specified in the
Company’s notice to Holders pursuant to Section 2.3(b). In the event the Company
has not sold the New Securities in accordance with the foregoing within one
hundred fifty (150) days from the expiration of the ten (10)Business Day period
for the exercise of the over-allotment provisions, the Company shall not
thereafter issue or sell any New Securities, without first again offering such
securities to the Holders in the manner provided in Section 2.3(b).


(d) The right of first refusal set forth in this Section 2.3 may not be assigned
or transferred, except that (i) such right is assignable by each Holder to any
wholly owned subsidiary or parent of, or to any Person that is, within the
meaning of the Securities Act, controlling, controlled by or under common
control with, any such Holder, and (ii) such right is assignable between and
among any of the Holders.


2.4 Exchange Right.


The Company hereby grants to Occidental the right, during the period ending on
the date that is two (2) years after the Closing, to exchange Series A Preferred
Stock for Exchange Debt that the Company may, from time to time, propose to sell
and issue as set forth in this Section 2.4. In the event the Company proposes to
incur Exchange Debt, it shall give Occidental written notice of its intention,
describing the type of Exchange Debt, and its interest rate and the general
terms upon which the Company proposes to incur the same. Occidental may exercise
the exchange right set forth in this Section 2.4 (the “Exchange Right”) by
providing written notice to the Company of its election and the aggregate
liquidation preference of the Series A Preferred Stock it elects to exchange not
less than 10 Business Days prior to the incurrence of such Exchange Debt. If
Occidental exercises the Exchange Right, the Company will issue Exchange Debt to
Occidental in an aggregate principal amount equal to the aggregate liquidation
preference of the Series A Preferred Stock indicated in the election notice upon
surrender by Occidental of certificates representing Series A Preferred Stock at
least equal to those noted in the exchange notice. If Occidental surrenders
certificates representing excess shares of Series A Preferred Stock, the Company
will provide a replacement certificate to Occidental representing such excess
shares.

7

--------------------------------------------------------------------------------


 
2.5 Tag Along Rights.


(a) If Partners, Additional Holders or any of their respective successors and
assigns desire (“Prospective Sellers”) to effect any sale or transfer (other
than a sale or transfer to the public pursuant to a registration statement or
Rule 144 under the Securities Act) of any Warrants or Common Stock to any
Independent Third Party which (when aggregated with all prior such sales or
transfers) represents more than 1,000,000 shares of Common Stock (assuming
exercise of all the Warrants) (a “Tag Along Transaction”), then, for so long as
Occidental beneficially owns any shares of Series A Preferred Stock, Prospective
Sellers shall give written notice to Occidental offering Occidental the option
to participate in the Tag Along Transaction (a “Sale Notice”), not less than
seven (7) Business Days prior to the date of closing of such Tag Along
Transaction. The Sale Notice shall set forth the material terms of the proposed
Tag Along Transaction and identify the contemplated transferee(s).


(b) Occidental may, by written notice to Prospective Sellers (a “Tag Along
Notice”) delivered within three (3) Business Days after the date of the Sale
Notice, elect to sell in such Tag Along Transaction any shares of Series A
Preferred Stock held by it.


(c) If Occidental fails to deliver a timely Tag Along Notice, then Prospective
Sellers, may thereafter consummate the Tag Along Transaction at the same price
and on substantially the same terms and conditions as are described in the Sale
Notice (including, without limitation, the number of shares of Common Stock
being directly or indirectly sold). If Occidental gives Prospective Sellers a
timely Tag Along Notice, then Prospective Sellers shall use all reasonable
efforts to cause the prospective transferee(s) to agree to acquire all Series A
Preferred Stock identified in the Tag Along Notice, upon the same terms and
conditions as are applicable to the Warrants or Common Stock held by Prospective
Sellers (using an as-converted comparison of the Warrants and the Series A
Preferred Stock and accounting for the fact that the Series A Preferred Stock
has been paid). If such prospective transferee is unable or unwilling to acquire
all Series A Preferred Stock proposed to be included in the Tag Along
Transaction upon such terms, then Prospective Sellers may elect either to cancel
such Tag Along Transaction or to sell the maximum number of shares of Series A
Preferred Stock that such prospective transferee(s) is willing to purchase.
Occidental shall deliver any shares of Series A Preferred Stock sold in any
transaction pursuant to this Section 2.5 free and clear of liens, encumbrances
and adverse claims with respect thereto. If Occidental participates in any such
Tag Along Transaction, it shall be responsible for its proportionate share of
the costs of the Tag Along Transaction to the extent not paid or reimbursed by
the contemplated transferee or the Company.


(d) For the avoidance of doubt, the terms set out in this Section 2.5 shall not
apply to any sale or transfer of any Warrants or Common Stock to any affiliate
of Prospective Sellers; provided that such affiliate agrees to be bound to the
terms hereof with respect to such Warrants or Common Stock.

8

--------------------------------------------------------------------------------



2.6 Prompt Payment of Taxes, etc. The Company will promptly pay and discharge,
or cause to be paid and discharged, when due and payable, all lawful taxes,
assessments and governmental charges or levies imposed upon the income, profits,
property or business of the Company or any subsidiary; provided, however, that
any such tax, assessment, charge or levy need not be paid if the validity
thereof shall currently be contested in good faith by appropriate proceedings
and if the Company shall have set aside on its books adequate reserves with
respect thereto; and provided, further, that the Company will pay all such
taxes, assessments, charges or levies forthwith upon the commencement of
proceedings to foreclose any lien which may have attached as security therefor.
The Company will promptly pay or cause to be paid when due, or in conformance
with customary trade terms or otherwise in accordance with policies related
thereto adopted by the Company’s Board of Directors, all other indebtedness
incident to operations of the Company.
 
2.7 Maintenance of Properties and Leases.  The Company will keep its
properties and those of its subsidiaries in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto except to the extent failure would not result, either individually or in
the aggregate, in any material adverse change in the assets, business,
operations, properties, prospects, or condition (financial or otherwise) of the
Company (as such business is presently conducted and as it is presently proposed
to be conducted) (“Material Adverse Change”); and the Company and its
subsidiaries will at all times comply with each material provision of all leases
to which any of them is a party or under which any of them occupies property if
the breach of such provision would reasonably be expected to have a
Material Adverse Change.
 
2.8 Insurance. Except as otherwise decided in accordance with policies adopted
by the Company’s Board of Directors, the Company will keep its assets and those
of its subsidiaries which are of an insurable character insured by financially
sound and reputable insurers against loss or damage by fire, explosion and other
risks customarily insured against by companies in the Company’s line of
business, and the Company will maintain, with financially sound and reputable
insurers, insurance against other hazards and risks and liability to persons and
property to the extent and in the manner customary for companies in similar
businesses similarly situated.
 
2.9 Accounts and Records. The Company will keep true records and books of
account in which full, true and correct entries will be made of all dealings or
transactions in relation to its business and affairs in accordance
with generally accepted accounting principles applied on a consistent basis.
 
2.10 Compliance with Requirements of Government Authorities. The Company and all
its subsidiaries shall duly observe and conform to all valid requirements of
governmental authorities relating to the conduct of their businesses or to their
properties and assets if the failure to observe them would reasonably be
expected to result in a Material Adverse Change.

9

--------------------------------------------------------------------------------



2.11 Maintenance of Corporate Existence, etc. The Company shall, and shall cause
its material subsidiaries to, maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights in or to use
patents, processes, licenses, trademarks, trade names or copyrights owned or
possessed by it or any subsidiary and necessary to the conduct of their
business, the failure of to maintain which would reasonably be expected to
result in a Material Adverse Change.
 
2.12 Transactions with Affiliates. The Company shall not, without the approval
of the disinterested members of the Company’s Board of Directors, engage in any
loans, leases, contracts or other transactions with any director, officer or key
employee of the Company, or any member of any such person’s immediate family,
including the parents, spouse, children and other relatives of any such person,
on terms less favorable than the Company would obtain in a transaction with an
unrelated party, as determined in good faith by the Board of Directors.
 
2.13 Attendance at Board Meetings.
So long as Occidental continues to beneficially own, in the aggregate, not less
than eighty percent (80%) of the Series A Preferred Stock issued under the
Series A Agreement, Occidental shall have the right to attend all meetings of
the Board of Directors in a monitoring observer capacity, to receive notice of
such meetings and to receive the information provided by the Company to the
Board of Directors.
 
2.14 Restrictions on Corporate Actions.
So long as Occidental beneficially owns any shares of the Series A Preferred
Stock, the Company will not, and Partners, Additional Holders and their
respective affiliates, successors and assigns will not vote or otherwise grant
approval to, amend the Company’s Certificate of Incorporation without the
written approval of Occidental if such amendment would change any of the rights,
preferences or privileges provided for the benefit of holders of any shares of
the Series A Preferred Stock. Without limiting the generality of the preceding
sentence, so long as Occidental beneficially owns any shares of the Series A
Preferred Stock, the Company will not, and Partners, Additional Holders and
their respective affiliates, successors and assigns will not, vote or otherwise
grant approval to, amend the Company’s Certificate of Incorporation without the
written approval of Occidental if such amendment would:


(i) Reduce the dividend rates on the Series A Preferred Stock, make such
dividends non-cumulative, or defer the date from which dividends will accrue, or
cancel accrued and unpaid dividends, or change the relative seniority rights of
the holders of the Series A Preferred Stock as to the payment of dividends in
relation to the holders of any other capital stock of the Company;
 
(ii) Reduce the amount payable to the holders of Series A Preferred Stock upon
the voluntary or involuntary liquidation, dissolution, or winding up of the
Company, or change the relative seniority of the liquidation preferences of the
holders of the Series A Preferred Stock to the rights upon liquidation of the
holders of any other capital stock of this Corporation;


(iii) Reduce the Series A Preferred Stock redemption price;

10

--------------------------------------------------------------------------------



(iv) Delay the Series A Preferred Stock redemption date;
 
(v) Make the Series A Preferred Stock redeemable at the option of the Company;
or
 
(vi) Cancel or modify the conversion rights of the Series A Preferred Stock.
 
(vii) Change the rights of the holders of the Series A Preferred Stock to
appoint directors of the Company.


So long as Occidental continues to beneficially own, in the aggregate, not less
than eighty percent (80%) of the Series A Preferred Stock issued under the
Series A Agreement, the Company will not, and Partners, Additional Holders and
their respective affiliates, successors and assigns will not vote or otherwise
grant approval to, amend the Company’s Certificate of Incorporation or By-laws
without the approval, by vote or written consent, by all of the holders of the
Series A Preferred Stock to provide for any new class or series of capital stock
having any rights, preferences or privileges senior to or on a parity with the
rights, preferences or privileges provided for the benefit of holders of any
shares of the Series A Preferred Stock.


3. MISCELLANEOUS
 
3.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of New York, as applied to agreements among New York residents
entered into and to be performed entirely within New York. To the fullest extent
permitted by applicable law, each party hereto (i) agrees that any claim, action
or proceeding by such party seeking any relief whatsoever arising out of, or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought only in the United States District Court for the Central District of
California and in any California State court located in Los Angeles County and
not in any other State or Federal court in the United States of America or any
court in any other country, (ii) agrees to submit to the exclusive jurisdiction
of such courts located in the State of California for purposes of all legal
proceedings arising out of, or in connection with, this Agreement or the
transactions contemplated hereby and (iii) irrevocably waives any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.


3.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

11

--------------------------------------------------------------------------------




3.3 Entire Agreement; Amendment; Waiver. This Agreement (including any Exhibits)
constitutes the full and entire understanding and agreement between the parties
with regard to the subjects hereof. Neither this Agreement nor any term hereof
may be amended, waived, discharged or terminated, except by a written instrument
signed by the Company and Occidental and any such amendment, waiver, discharge
or termination shall be binding on all the holders of Shares.


3.4 Notices, etc. Unless otherwise provided, all notices and other
communications required or permitted under this Agreement shall be in writing
and shall be mailed by United States first-class mail, postage prepaid, sent by
facsimile or delivered personally by hand or by a nationally recognized courier
addressed to the party to be notified at the address or facsimile number
indicated for such person on the signature page hereof, or at such other address
or facsimile number as such party may designate by ten (10) days’ advance
written notice to the other parties hereto. All such notices and other written
communications shall be effective on the date of mailing, confirmed facsimile
transfer or delivery.
 
3.5 Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Holder of any breach or default under this Agreement or any waiver on the part
of any Holder of any provisions or conditions of this Agreement must be made in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any Holder, shall be cumulative and not alternative.
 
3.6 Rights; Separability. Unless otherwise expressly provided herein, a Holder’s
rights hereunder are several rights, not rights jointly held with any of the
other Holders. In case any provision of the Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
3.7 Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing or interpreting this Agreement.
 
3.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

12

--------------------------------------------------------------------------------




NTR ACQUISITION CO.


By:
 
Name:
 
Title:
 



Address:
100 Mill Plain Road
 
Suite 320
 
Danbury, CT 06811



NTR PARTNERS LLC


By:
 
Name:
 
Title:
 



Address:
100 Mill Plain Road
 
Suite 320
 
Danbury, CT 06811



OCCIDENTAL PETROLEUM INVESTMENT CO.


By:
 
Name:
 
Title:
 



Address:
10889 Wilshire Blvd.
 
Los Angeles, CA 90024


--------------------------------------------------------------------------------






 
Buford H. Ortale



Address:


Gilliam Enterprises LLC


By:
 
Name:
 
Title:
 



Address:


Hendricks Family LLLP
By: Hendricks Family Holdings, Inc., General Partner


By:
 
Name:
 
Title:
 



By:
 
Name:
 
Title:
 



Address:



 
Maureen A. Hendricks



Address:



 
Randal K. Quarles



Address:


--------------------------------------------------------------------------------




SEWANEE PARTNERS III, L.P.
By: Sewanee Ventures, its General Partner


By:
 
Name:
 
Title:
 



Address:
 

--------------------------------------------------------------------------------

